he department of the treasury internal_revenue_service washington d c oct a4 tax_exempt_and_government_entities_division u i l krekkrerererereerirerere rerkrekeearkeeeeereearer kerekkekraererke kkk legend taxpayer a hrkkkekrreeererreeereer ira xx rikkkererererrareerekrere company m rekrkkrkeerereearereekerer individual b -- rkrkkakekhhkekeeererereere amount d amount e amount f amount g hrekekrerererererre kier rake erereee hakkreekeekeretreereerer hire reaerekeerrek ree dear khkkkereekekekeretkeee this is in response to your letter dated date and supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a ruling as to whether a make-up distribution from your individual_retirement_arrangement ira will not result in a modification to a series of substantially_equal_periodic_payments you are currently receiving and therefore will not be subject_to the additional percent tax imposed on premature distributions under sec_72 of the internal_revenue_code code the following facts and representations were made in support of your ruling_request rii io iii iir iii iiia page taxpayer a maintains ira taxpayer a retired in le at the age of f x a rollover ira he established inljiwith company m with a distribution he received from a qualified_retirement_plan company m is the custodian of ira x taxpayer a's financial representative at company m individual b established an arrangement under which taxpayer a would receive annual ira_distributions in the form of a series of substantially_equal_periodic_payments calculated under the fixed annuitization method taxpayer a amount amount d from ira x company m as custodian makes the distributions to taxpayer a the distributions from ira x began in calendar_year intended to comply with the requirements of sec_72 of the code is required to annually withdraw an aggregate and were am prior to li taxpayer a received an aggregate distribution of amount e from ira x for the calendar_year as part of his required_distribution on taxpayer a met with individual b and completed an ira distribution form requesting a withdrawal of amount f from ira x amount f constituted the remaining portion of his milirequired annual distribution the distribution form completed and provided the ira x account number from signed by taxpayer a on which the withdrawal should be made the withdrawal amount amount f the account number of the company m account to which amount f should be transferred and the percentage of federal income taxes to be withheld from amount f taxpayer a asserts that he gave the distribution form to individual b who forwarded it to company m ae individual b noticed that taxpayer a’s request to withdraw on amount f from ira x had not been processed and that only amount e had been distributed to taxpayer a from ira x for the fillllcalendar year a make-u distribution in the amount of amount f was made from ira accordance with taxpayer a’s prior withdrawal request of of company m's error taxpayer a’ sme form 1099-r reflects a total_distribution of amount e taxpayer a's taxpayer a would have received for thei up distribution of amount f the method for calculating taxpayer a’s annual distribution from ira x and the annual payment amount will not change form 1099-r will total amount g which is the sum that calendar_year amount d plus the make- a in as a result based on the foregoing you request a ruling that the failure to distribute the entire required_distribution amount for thelial calendar_year and the subsequent make up distribution in the il calendar_year will not be considered a modification to a series of substantially_equal_periodic_payments under code sec_72 that will result in the imposition of the percent additional tax under code sec_72 sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ra shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code mre haier areer areer ik page sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income life expectancies of such employee and his designated_beneficiary sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the employee’s attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra ’86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72a iv q a-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 2002_42_irb_710 which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a-12 of notice the fixed annuitization method provides that the annual payment for each year is determined by dividing the account balance by an annuity factor that is the present_value of an annuity of one dollar dollar_figure per year beginning at the taxpayer’s age and continuing for the life of the taxpayer or the joint lives of the individual and beneficiary the annuity factor is derived using the mortality_table in appendix b of revrul_2002_62 and using the chosen interest rate under this method the account balance the annuity factor the chosen interest rate and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year iki i air iir iti i nair rii ik ‘ page in this case taxpayer a states that he began to receive payments from ira x in calendar_year i in a series of substantially_equal_periodic_payments as described in code sec_72 using the fixed annuitization method as described in revrul_2002_62 taxpayer a further states that the annual payment from ira calendar_year x as determined under the above methodology is amount d _ that in the taxpayer a received distributions from ira x prior to aggregate totaled amount e taxpayer a has submitted documentation that shows that on eee he requested company m to distribute the balance of his annual payment amount f from ira x by taxpayer a on annual payment calculated using the method he chose to calculate the series of substantially_equal_periodic_payments from ira x amount f was not distributed by company m by the end of the company m on a calendar_year when the error was discovered by amount f was immediately distributed to taxpayer ae he would have received for calendar_year if amount f had been distributed as requested the for rather the modification is due to the failure of company m to documentation submitted by taxpayer a shows that he completed the necessary company m distribution form to have the remaining amount amount f distributed from ira x for the ml calendar_year and gave the form to individual b a company m employee taxpayer a did all that he could in order to ensure that he received the balance of the annual payment from ira x and had no reason to believe that company m would not make the distribution as he requested taxpayer a did not intend to modify the series of substantially_equal_periodic_payments he began receiving from ira x in calendar_year ri make the remaining distribution of amount f from ira x in calendar_year liiiwhich resulted in taxpayer a receiving an annual payment for the il calendar_year that is less than the amount determined under the fixed annuitization method further when company m distributed_amount f to taxpayer a in po added to taxpayer a’s previously calculated annual taxpayer a receiving an amount for calendar_year ll that will be more than the annual payment determined under i annuitization method other than the amount of the annual payment for the continue to use the fixed annuitization method for calculating the annual payments from ira x and ml calendar years taxpayer a will payment amount d will result in this distribution when accordingly we conclude that the failure to distribute the entire required annual calendar_year and the subsequent make-up payment from ira x for the iia distribution for thellllcalendar year made in calendar_year jjwill not be considered a modification of a series of substantially_equal_periodic_payments under code sec_72 and therefore will not be subject_to the percent additional tax imposed on premature distributions under sec_72 of code this ruling does not express an opinion as to whether but assumes that the series of is currently receiving from ira x satisfies substantially equal payments taxpayer a code sec_72 and revrul_2002_62 this ruling assumes that feo sii iita aisi page ira x meets the requirements of code sec_408 at all times relevant to this transaction this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office tep rat if you have any questions please contact s sesssesteseee se sincerely yours hgned cotgr b plot joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
